Citation Nr: 0009074	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the back 
as secondary to the service-connected disability of bilateral 
calcaneal spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 1974 
and from March 1985 to February 1988.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a May 1998 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The veteran has not presented competent medical evidence 
linking his arthritis of the back to his service-connected 
disability of bilateral calcaneal spurs.


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the back as secondary to the service-connected disability 
of bilateral calcaneal spurs is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

The veteran has not contended, nor has it been shown that the 
arthritis in his back began in military service.  Rather, the 
veteran avers that because of his service-connected calcaneal 
spurs of the feet, he developed an abnormal pattern of 
walking that caused arthritis in his back. 

As previously stated, a secondary service connection claim is 
well grounded only if there is medical evidence to connect 
the asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In 
the present case, numerous VA medical records have been 
reviewed.  During a VA examination in May 1998, the examiner 
was asked whether the veteran's back instability was due to 
the service-connected residuals of calcaneal spurs.  In 
response, the examiner stated that "the answer [was] no...it 
[was] not related in any way to his feet."

A VA examiner in December 1998 corroborated the prior 
determination that the veteran's low back symptoms were not 
the result of the calcaneal spurs excision.  The examiner 
noted that the veteran had limb length discrepancy, and there 
was no diagnosis concerning whether limb length discrepancy 
was due to curvature of his spine.  However, the examiner 
believed that the veteran's limb length discrepancy was "the 
main source of his low back mechanical pain and that it is 
not related to his excision of his calcaneal spurs."

The Board emphasizes that, although the veteran is competent 
as a lay person to describe his symptoms, he is not competent 
to offer an opinion on a matter that requires medical 
knowledge, such as a diagnosis or determination of etiology.  
Voerth v. West, 13 Vet. App. 117 (1999); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.\

Because the veteran has not presented competent medical 
evidence linking his arthritis of the back to his service-
connected disability of bilateral calcaneal spurs, his claim 
must be denied as not well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for 
glaucoma.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

Entitlement to service connection for arthritis of the back 
as secondary to the service-connected disability of bilateral 
calcaneal spurs.



	________________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

